 
 
IB 
Union Calendar No. 401
111th CONGRESS 2d Session 
H. R. 3655
[Report No. 111–672] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2009 
Mr. Rush introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

December 7, 2010
Additional sponsors: Ms. Schakowsky, Mr. Jackson of Illinois, Mr. Peters, Mr. Davis of Illinois, Mr. Cohen, Mr. Grijalva, Ms. Eddie Bernice Johnson of Texas, Mr. Barrow, Mr. Butterfield, Mr. Mollohan, Mr. Quigley, Mr. Wilson of Ohio, Mr. Hare, Mr. Adler of New Jersey, and Mr. Payne


December 7, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on September 25, 2009




A BILL 
To direct the Federal Trade Commission to establish rules to prohibit unfair or deceptive acts or practices related to the provision of funeral services. 
 

1.Short titleThis Act may be cited as the Bereaved Consumer’s Bill of Rights Act of 2010.
2.FindingsCongress finds that—
(1)there have been shocking consumer abuses in the funeral industry, including scandals at Burr Oak Cemetery in Alsip, Illinois, Menorah Gardens Cemetery in Palm Beach, Florida, and the Tri State Crematory in Noble, Georgia;
(2)funeral arrangements are a major expense for most American households and families;
(3)some consumers seek to ease the burdens on their families by arranging and paying for pre-need funeral and cemetery arrangements;
(4)most funerals are planned by grieving family members at a time when they are especially vulnerable and unlikely to focus on cost comparison;
(5)the Federal Trade Commission’s Funeral Industry Practices Trade Regulation Rule (known as the Funeral Rule) dictates consumer protections in the funeral home, but does not cover the practices of cemeteries, crematoria, or sellers of monuments, urns, or caskets;
(6)State laws are inconsistent and frequently too weak to provide adequate consumer protections, creating a need for minimum federal standards in this area;
(7)consumers have the right to receive clear and accurate information about all funeral goods and services offered for sale;
(8)consumers need effective protection from fraud and abusive practices by all providers of funeral goods and services and at all stages of the funeral planning process; and
(9)a new Federal law that provides adequate protections to grieving families is warranted.
3.FTC rulemaking relating to unfair or deceptive acts or practices in the provision of funeral goods or services
(a)In GeneralThe Federal Trade Commission shall prescribe rules prohibiting unfair or deceptive acts or practices in the provision of funeral goods or services. Such rules shall include the following:
(1)A requirement that providers of funeral goods or funeral services furnish accurate price information disclosing clearly and conspicuously the cost to the purchaser for each of the specific funeral goods or funeral services provided or offered for sale.
(2)A prohibition on misrepresentations by such providers, including misrepresentations of the requirements of Federal, State, or local law.
(3)A prohibition on conditioning the provision of any funeral good or funeral service upon the purchase of any other funeral good or funeral service from that provider, except as required by law.
(4)A requirement that any presale disclosures and contracts for funeral services or funeral goods be written clearly, stating the merchandise and services that purchasers are buying and their prices.
(5)In the case of contracts for funeral services or funeral goods that are pre-paid in whole or in part, a requirement for clear and conspicuous presale and contractual disclosure regarding any penalties incurred if the consumer decides to cancel or transfer the contract to another provider of funeral services or funeral goods.
(6)A requirement that contracts for funeral services or funeral goods disclose clearly and conspicuously all fees and costs to be incurred in the future or at the time that the funeral services or funeral goods are provided.
(7)A requirement that cemeteries provide to consumers, in a timely manner, all written rules and regulations of the cemetery, and a clear explanation in writing of the interment, inurnment, or entombment right that has been purchased, and any material terms and conditions of that purchase, including any repurchase option by the cemetery or resale rights available to the consumer.
(8)A requirement that cemeteries—
(A)retain all records in existence on the date of enactment of this Act, including maps or other systems indicating the location and date of each interment, inurnment, or entombment;
(B)accurately record and retain records of all interments, inurnments, or entombments occurring, as well as any internment, inurnment, or entombment rights sold, after the effective date of the regulations issued under this subsection, in such manner and form as the Commission may prescribe in such regulations; and
(C)make such records available to Federal, State, and local governments, as appropriate.
(b)RulemakingThe Commission shall prescribe the rules under subsection (a) within 1 year after the date of enactment of this Act. Such rules, and any future rules or revision of rules prescribed by the Commission prohibiting unfair or deceptive acts or practices in the provision of funeral goods or services, shall be prescribed in accordance with section 553 of title 5, United States Code.
(c)Application of Rules to Tax Exempt Organizations and StatesNotwithstanding the definition of corporation in section 4 of the Federal Trade Commission Act (15 U.S.C. 44), the rules prescribed under subsection (a), and any future rules or revision of rules prescribed by the Commission prohibiting unfair or deceptive acts or practices in the provision of funeral goods or funeral services, shall also apply to cemeteries organized or operated by—
(1)organizations described in section 501(c) of the Internal Revenue Code of 1986 that are exempt from taxation under section 501(a) of such Code, except for cemeteries organized, operated, managed, and owned by a religious denomination, middle judicatory, house of worship, or similar religious organization, and that are not organized, operated, managed, or owned by contract or affiliation with a for-profit provider of funeral goods or services that offers those goods and services for sale to the public; and
(2)States or any political subdivision of a State.
(d)EnforcementAny violation of any rule prescribed under this section shall be treated as a violation of a regulation prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices. The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act. Any person who violates the regulations prescribed under this Act shall be subject to the penalties and entitled to the privileges and immunities provided in that Act.
4.Enforcement by states
(a)In GeneralWhenever an attorney general of any State has reason to believe that the interests of the residents of that State have been or are being threatened or adversely affected because any person has engaged or is engaging in an act or practice which violates any rule of the Commission issued under section 3 of this Act or the Trade Regulation Rule on Funeral Industry Practices (16 C.F.R. 453.1 et seq.), the State, as parens patriae, may bring a civil action on behalf of its residents in an appropriate district court of the United States to enjoin such violative act or practice, to enforce compliance with such rule of the Commission, to obtain damages, restitution, or other compensation on behalf of residents of such State, or to obtain such further and other relief as the court may determine appropriate.
(b)NoticeThe State shall provide prior written notice of any civil action under subsection (a) or (f)(2) to the Commission and provide the Commission with a copy of its complaint, except that if it is not feasible for the State to provide such prior notice, the State shall provide such notice immediately upon instituting such action. Upon receiving a notice respecting a civil action, the Commission shall have the right—
(1)to intervene in such action;
(2)upon so intervening, to be heard on all matters arising therein;
(3)to remove the action to the appropriate United States district court; and
(4)to file petitions for appeal.
(c)ConstructionFor purposes of bringing any civil action under subsection (a), nothing in this Act shall prevent an attorney general from exercising the powers conferred on the attorney general by the laws of such State to conduct investigations or to administer oaths or affirmations or to compel the attendance of witnesses or the production of documentary and other evidence.
(d)Actions by CommissionWhenever a civil action has been instituted by or on behalf of the Commission for violation of any rule prescribed under section 3 of this Act, no State may, during the pendency of such action instituted by or on behalf of the Commission, institute a civil action under subsection (a) or (f)(2) of this section against any defendant named in the complaint in such action for violation of any rule as alleged in such complaint.
(e)Venue; Service of ProcessAny civil action brought under subsection (a) of this section in a district court of the United States may be brought in the district in which the defendant is found, is an inhabitant, or transacts business or wherever venue is proper under section 1391 of title 28, United States Code. Process in such an action may be served in any district in which the defendant is an inhabitant or in which the defendant may be found.
(f)Actions by other State officials
(1)ConstructionNothing contained in this section shall prohibit an authorized State official from proceeding in State court on the basis of an alleged violation of any civil or criminal statute of such State.
(2)other State actionsIn addition to actions brought by an attorney general of a State under subsection (a) of this section, such an action may be brought by officers of such State who are authorized by the State to bring actions in such State on behalf of its residents.
5.Effect on other lawNothing in this Act or the rules prescribed under this Act shall be construed to preempt any provision of any law of a State or political subdivision of that State that provides protections to consumers of funeral services or funeral goods, except to the extent that the provision of law is inconsistent with any provision of this Act or a rule prescribed under this Act, and then only to the extent of the inconsistency.

6.DefinitionsIn this Act—
(1)the term cemetery means any organization, association or other business that offers for sale the interment, inurnment, or entombment of human remains, but does not include any cemetery that—
(A)performs fewer than 25 interments, inurnments, and entombments during any calendar year; or
(B)sells fewer than 25 interment, inurnment, or entombment rights during any calendar year;
(2)the term funeral goods are the goods which are sold or offered for sale directly to the public for use in connection with funeral services; and
(3)the term funeral services means—
(A)any services which are sold or offered for sale to the public in order to—
(i)care for and prepare deceased human bodies for burial, cremation, or other final disposition; or
(ii)arrange, supervise, or conduct the funeral ceremony or the final disposition of deceased human bodies; or
(B)services provided by funeral directors, morticians, cemeterians, cremationists, and retailers of caskets, urns, monuments, and markers.
 

December 7, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
